


116 S677 IS: Equitable Nutrition Assistance for the Territories Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 677
IN THE SENATE OF THE UNITED STATES

March 6, 2019
Mr. Sanders (for himself, Mr. Merkley, Mr. Blumenthal, Mrs. Gillibrand, Ms. Warren, Ms. Harris, Mr. Markey, Mr. Booker, Mr. Wyden, Mr. Menendez, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To amend the Food and Nutrition Act of 2008 to provide for the participation of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands in the supplemental nutrition assistance program, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Equitable Nutrition Assistance for the Territories Act of 2019.  2.Participation of Puerto Rico, American Samoa, and the Northern Mariana Islands in supplemental nutrition assistance program (a)In general (1)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— 
(A)in subsection (r), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,; and  (B)in subsection (u)(3), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,. 
(2)Eligible householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— (A)in subsection (b), in the first sentence, by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,; 
(B)in subsection (c)(1), by striking and Guam, and inserting Guam, the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands,; and  (C)in subsection (e)— 
(i)in paragraph (1)(A), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Hawaii, each place it appears; and  (ii)in paragraph (6)(B), in the matter preceding clause (i), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,. 
(3)Effective date 
(A)In generalThe amendments made by this subsection shall be effective with respect to the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in subparagraph (B) if the Secretary of Agriculture submits to Congress a certification under subsection (f)(3) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) (as added by subsection (b)).  (B)Date describedThe date referred to in subparagraph (A) is, with respect to the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary of Agriculture under subsection (f)(1)(A) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) (as added by subsection (b)). 
(b)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance programSection 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) is amended by adding at the end the following:  (f)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance program (1)Submission of plan by Puerto Rico, American Samoa, and the Northern Mariana Islands (A)Submission and review of plan of operationIf a State agency is designated by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands (referred to in this subsection as a governmental entity) and submits to the Secretary a request to participate in the supplemental nutrition assistance program and a plan of operation under section 11 (including a date on which the governmental entity will begin to participate in the supplemental nutrition assistance program), the Secretary shall determine whether that governmental entity and State agency satisfy the requirements that would apply under this Act for approval of that plan if the governmental entity were one of the several States. 
(B)Determination by Secretary 
(i)ApprovalThe Secretary shall approve a plan of operation under subparagraph (A) if the governmental entity and State agency satisfy the requirements described in that subparagraph.  (ii)DisapprovalIf the Secretary does not approve a plan of operation under subparagraph (A), the Secretary shall provide to the governmental entity a statement that describes each requirement that is not satisfied by the plan. 
(2)Approval of retail food storesIf the Secretary approves a plan of operation under paragraph (1)(B)(i), the Secretary shall accept from retail food stores located in the applicable governmental entity applications under section 9 for approval to participate in the supplemental nutrition assistance program.  (3)Submission of certification to CongressThe Secretary shall submit to Congress a certification that a governmental entity qualifies to participate in the supplemental nutrition assistance program as if the governmental entity were a State if the Secretary— 
(A)approves the plan of operation under paragraph (1)(B)(i); and  (B)approves the applications under paragraph (2) of a number of retail food stores located in the governmental entity requesting to participate in the supplemental nutrition assistance program that would be sufficient to satisfy the requirements of this Act if the governmental entity were one of the several States. 
(4)Cash benefits provided in Puerto RicoAs part of a plan of operation submitted under paragraph (1)(A), the Commonwealth of Puerto Rico may submit to the Secretary a request to provide benefits under the supplemental nutrition assistance program in the form of cash.  (5)Family Market Program in Puerto RicoAs part of a plan of operation submitted under paragraph (1)(A), notwithstanding subsection (g), the Secretary shall allow the Commonwealth of Puerto Rico to continue to carry out, under the supplemental nutrition assistance program, the Family Market Program established under this section. 
(g)Termination of effectiveness 
(1)In generalSubsections (a) through (e) shall cease to be effective with respect to the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary submits to Congress a certification under subsection (f)(3).  (2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary under subsection (f)(1)(A).. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Agriculture to carry out this section and the amendments made by this section such sums as are necessary for each fiscal year, to remain available until expended.  